U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED: JUNE 30, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO COMMISSION FILE NO. 2-78335-NY PHI GROUP, INC. ( NAME OF SMALL BUSINESS ISSUER IN ITS CHARTER ) NEVADA 90-0114535 ( STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION ) ( I.R.S. EMPLOYER IDENTIFICATION NO .) 17, SUITE 1230, HUNTINGTON BEACH, CA 92647 ( ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE ) (714) 843-5450 ISSUER'S TELEPHONE NUMBER SECURITIES REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE ACT: NAME OF EACH EXCHANGE TITLE OF EACH CLASS: ON WHICH REGISTERED: NONE NONE SECURITIES REGISTERED UNDER SECTION 12(G) OF THE EXCHANGE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes x No  Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO [] Check if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.
